NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0976-20

ROBERT CROMWELL,

          Plaintiff-Respondent,

v.

AMERICAN MULTI-CINEMA,
INC., f/k/a AMC THEATERS OF
NEW JERSEY, INC., a/k/a/AMC
MULTI-CINEMA, INC., AMC
DEPTFORD 8, OUTDOOR
SOLUTIONS LANDSCAPE
CONTRACTORS, LLP, and DARE
LIVING ASSOCATES, INC.,

          Defendants-Respondents,

and

FERRANDINO AND SONS, INC.,

     Defendant-Appellant.
______________________________

                   Submitted December 6, 2021 – Decided December 14, 2021

                   Before Judges Fasciale and Sumners.
            On appeal from the Superior Court of New Jersey, Law
            Division, Camden County, Docket No. L-1880-18.

            Ahmuty, Demers, & McManus, attorneys for appellant
            Ferrandino and Sons, Inc. (Taimour T. Chaudhri and
            Christopher J. Conover, on the briefs).

            Petrillo & Goldberg, PC, attorneys for respondent
            Robert Cromwell (Jeffrey M. Thiel, on the brief).

            Law Offices of Michael J. Dunn, LLC, attorneys for
            respondent Outdoor Solutions Landscape Contractors,
            LLP (David Wisniewski, on the brief).

            Zirulnik, Demille & Flynn, attorneys for respondent
            Dare Living Associates, Inc., join in the brief of
            respondents Robert Cromwell and Outdoor Solutions
            Landscape Contractors, LLP.

            Weber Gallagher, attorneys for respondent American
            Multi-Cinema, Inc., join in the brief of respondent
            Robert Cromwell.

PER CURIAM

      The parties having filed a stipulation of dismissal, it is hereby ordered that

the appeal is dismissed with prejudice and without costs.




                                                                              A-0976-20
                                         2